USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 1 of 73


                          UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA

JOHN H. DAVIS,                                                   )   Violation of Due Process Clause &
SHELIA DAVIS,                                                    )   Equal Protection Clause of the 14th
ERIC S. DAVIS, (A Minor/Now Handicapped Adult by                 )   Amendment of the United States
Natural Parents – John H. Davis, father & Shelia Davis, mother), )   Constitution, Relator, Theft, Fraud/
                                  Plaintiffs,                    )
          v.                                                     )   Civil Case No.
                                                                                No.
                                                                 )
ALABAMA DEPARTMENT OF HUMAN                                      )   Violation of False Claims Act,
RESOURCES OF LIMESTONE COUNTY &                                  )   Alienation of Affection/Alienation of
(All Administrators, Supervisors, Caseworkers and Staff),        )   Familial Relations/Loss of Society &
Individually and Collectively,                                   )   Companionship, RICO, Defamation,
JUDGE ROBERT M. BAKER &                                          )   Negligence/Malfeasance, Violation
(In an Individual Capacity), Individually and Collectively,      )   of 1st Amendment Rights of the
JUDGE DOUGLAS L. PATTERSON &                                     )   United States Constitution,
(In an Individual Capacity), Individually and Collectively,      )   Interference with Parental Custody &
ATTORNEY MICHAEL C. SIZEMORE                                     )   Visitation/Violation of 4th
 (In an Individual Capacity), Individually and Collectively,     )   Amendment of the United States
ATTORNEY EDWARD L. ALLEY                                         )   Constitution/Violation of the 14th
 (In an Individual Capacity), Individually and Collectively,     )   Amendment of the United States
CONNIE SHAW, Individually and Collectively,                      )   Constitution, Violation of the 5th
HOWARD SHAW, Individually and Collectively,                      )   Amendment of the United States
LUTHER STRANGE III (As Attorney General of                       )   Constitution, Forgery, Failure of a
the State of Alabama), Individually and Collectively,            )   Governmental Official to Perform
ROBERT BENTLEY (As Governor of the State of                      )   Required Duties of the Office,
Alabama), Individually and Collectively,                         )   Mail Fraud/Wire Fraud, Misprision/
ROY MOORE (As Chief Judge in the State Courts of                 )   Misprision of Felony/Aiding &
Alabama), Individually and Collectively,                         )   Abetting, Kidnapping
SUNLIGHT HOMES INCORPORATED in Alabama & )
(All Owners, Administrators, Board Members, Supervisors,         )
Caseworkers and Staff), Individually and Collectively,           )
MARILYN BATTS (In an Individual Capacity),                       )
Individually and Collectively,                                   )
DEBORAH A. CAIN: As Probation Officer with Alabama               )
Department of Human Resources of Limestone County, (In an        )
Official Capacity and an Individual Capacity),                   )
Individually and Collectively,                                   )
SHANNON CAMERON (In an Individual Capacity),                     )
Individually and Collectively, and DOES 1 – 10,                  )
                                  Defendants.                    )

                                                                                               Page 1 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 2 of 73



                                  COMPLAINT

      1.     Come now Plaintiffs, JOHN H. DAVIS, SHELIA DAVIS and ERIC S.

DAVIS, a minor (who should be known as a minor during some of relevant time of

this Complaint and now the last few years ERIC S. DAVIS should be known as a

handicapped adult, autistic, mentally challenged son of Plaintiffs, JOHN H. DAVIS

and SHELIA DAVIS) by parents JOHN H. DAVIS (father) and SHELIA DAVIS

(mother) – and file Complaint.


      2.     This Complaint is filed under Federal Rules of Civil Procedure 1, 2, and

3 and seeks to enumerate the rhetorical paragraphs in the Claims as it relates to

each individual defendant and each Claim with increased specificity.


      3.     Attorney for Plaintiffs:   John H. Davis (Indiana #4812 – 45), John H.

Davis & Associates – 5201 Broadway Suites #203 and #205, Merrillville, Indiana

46410; Mailing Address: Attorney John H. Davis P.O. Box 43 Crown Point,

Indiana 46308 – 0043.


      4.     Plaintiffs, JOHN H. DAVIS, SHELIA DAVIS and ERIC S. DAVIS, a

minor and presently an autistic (mentally challenged) handicapped adult by

parents, JOHN H. DAVIS (father) and SHELIA DAVIS (mother), through their

undersigned counsel for the Complaint – file against Defendants – ALABAMA

DEPARTMENT OF HUMAN RESOURCES OF LIMESTONE COUNTY & (all

administrators, supervisors, caseworkers and staff), individually and collectively,

JUDGE ROBERT M. BAKER& (in an individual capacity), individually and


                                                                            Page 2 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 3 of 73


collectively, JUDGE DOUGLAS L. PATTERSON & (in an individual capacity),

individually and collectively, ATTORNEY MICHAEL C. SIZEMORE (in an

individual capacity), individually and collectively, ATTORNEY EDWARD L.

ALLEY (in an individual capacity), individually and collectively, CONNIE SHAW(in

an individual capacity), individually and collectively, HOWARD SHAW (in an

individual capacity), individually and collectively, LUTHER STRANGE III (as

Attorney General of the State of Alabama), individually and collectively, ROBERT

BENTLEY (as Governor of the State of Alabama), individually and collectively, ROY

MOORE (as Chief Judge in the State Courts of Alabama), individually and

collectively, SUNLIGHT HOMES INCORPORATED in Alabama & (all owners,

administrators, board members, supervisors, caseworkers and staff), individually

and collectively, MARILYN BATTS (in an individual capacity), individually and

collectively, DEBORAH A. CAIN: as probation officer with Alabama Department of

Human Resources of Limestone County, (in an official capacity and an individual

capacity), individually and collectively, SHANNON CAMERON (in an individual

capacity), individually and collectively, and DOES 1 – 10.




                                                                         Page 3 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 4 of 73


                                       PARTIES

      5.     Plaintiffs:

      Plaintiffs, JOHN H. DAVIS (“John H. Davis”) and SHELIA DAVIS (“Shelia

Davis”), at all times relevant and material hereto – are, and were, residents of Lake

County in the State of Indiana. At all times relevant and material hereto, ERIC S.

DAVIS (“Eric”) was a minor and is now an adult, handicapped autistic individual by

natural parents, John H. Davis (father) and Shelia Davis (mother). Eric Davis is a

native born of the State of Indiana and is now presently illegally and improperly

held in the State of Alabama in a residential facility – the hold being unrelated to

delinquency but relating to autism. A placement in a residential facility had been

arranged by John H. Davis (father) for Eric Davis (son) in the State of Indiana.


      6.     Defendants:
             Defendants:

      6(a).
       (a). ALABAMA DEPARTMENT OF HUMAN RESOURCES OF

LIMESTONE COUNTY – That at all times relevant and material hereto,

Defendant ALABAMA DEPARTMENT OF HUMAN RESOURCES OF

LIMESTONE COUNTY (“DHR”) filed a petition in the Limestone County Court of

Judge Robert M. Baker regarding the adult autistic – handicapped Plaintiff Eric

Davis raising alleged issue of welfare, abandonment and custody. That DHR has

caused to the present, the Alabama Court to continue “temporary custody” of the

minor – now mentally handicapped autistic adult Eric Davis, in the State of

Alabama, from 2001 to the present. That DHR at all times relevant and material

was located in the State of Alabama.

                                                                            Page 4 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 5 of 73


      Upon information and belief, all executive level officers, supervisory case

workers, field investigators of DHR directed, controlled and coordinated DHR

activities from the (Athens) Limestone County, Alabama offices located at 1007

West Market Street Athens, Alabama 35612 and from the Alabama Department of

Human Resources at their State Government Office located at 50 North Ripley

Street Montgomery, Alabama 36130 in Montgomery County, Alabama.

      On or about January 4, 2017, DHR filed a new petition in the Alabama court

under Judge Baker.


      6(b).
       (b). JUDGE ROBERT M. BAKER – That at all times relevant and

material hereto, Defendant JUDGE ROBERT M. BAKER (“Baker”) was a judge of

the Limestone County, Alabama court and accepted a petition filed in said court by

DHR which had no legitimate basis to initiate a case in the matter of the welfare of

Plaintiff Eric Davis and continued said improper and illegal case in the Limestone

County Alabama court, where the case is still improperly held in that court up to

the present date during which Baker was aware that the natural father (John H.

Davis) was a resident of the State of Indiana and the natural mother (Shelia Davis)

had not remained a resident of the State of Alabama (from 2005) and was a resident

of the State of Indiana. Upon information and belief, Defendant Baker presided

over the Circuit Court of Limestone County, Alabama from 200 Washington Street

3rd Floor Athens, Alabama 35611 and from 503 South Jefferson Street Athens,

Alabama 35611. At all times relevant and material hereto, Defendant JUDGE

ROBERT M. BAKER, (“Baker”) was a citizen and resident in the State of Alabama.


                                                                            Page 5 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 6 of 73


      6(c).
       (c).   JUDGE DOUGLAS L. PATTERSON – That at all times relevant and

material hereto, Defendant JUDGE DOUGLAS L. PATTERSON (“Patterson”) was

a citizen and resident in the State of Alabama.


      6(d). ATTORNEY MICHAEL C. SIZEMORE – That at all times relevant

and material hereto, Defendant ATTORNEY MICHAEL C. SIZEMORE

(“Sizemore”) was a citizen and resident in the State of Alabama.


      6(e). ATTORNEY EDWARD L. ALLEY – That at all times relevant and

material hereto, Defendant ATTORNEY EDWARD L. ALLEY (“Alley”) was a citizen

and resident in the State of Alabama.


      6(f).   CONNIE SHAW – That at all times relevant and material hereto,

Defendant CONNIE SHAW (“Connie Shaw”) was a resident of the State of

Tennessee. That Connie Shaw provided false and erroneous information to DHR

and to the Judge Jeanne W. Anderson Court that she (Connie Shaw) had acquired

parental care of Plaintiff Eric Davis and was available to represent Plaintiff Eric

Davis as the proper family representative. That Defendant Connie Shaw provided

false information to DHR that she (Connie Shaw) was qualified as a foster care

provider for Plaintiff Eric Davis and Defendant Connie Shaw did not reveal that she

(Connie Shaw) was not qualified as a foster parent in that the same agency (DHR)

in the State of Tennessee took physical and legal custody of her (Connie Shaw’s) son

Jared Shaw – while he (Jared Shaw) was a minor (in approximately 1994) for the




                                                                            Page 6 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 7 of 73


charge of neglect of said son. An Alabama doctor named Dr. Sarrels initiated the

intervention by the Tennessee DHR agency.

      That Defendant Connie Shaw has been involved in the application for

Medicaid for Plaintiff Eric Davis by falsely representing herself as the legal

individual to make such applications. It is the belief of the Plaintiffs John H. Davis

and Shelia Davis that Defendant Connie Shaw has repeatedly signed applications

for Medicaid on behalf of Plaintiff Eric S. Davis – such application constitutes fraud

and continues to the present. These facts should affect some of the basis of the

Baker Court matter regarding Eric Davis.

      Additionally it is the belief of Plaintiff Shelia Davis that Defendant Connie

Shaw brokered an illegal marriage based on what she (Plaintiff Shelia Davis)

observed, saw and heard including statements from Defendant Connie Shaw that

her (Connie Shaw’s) brother – Jeruald Collier was “dumb-enough” not to get his

(Jeruald Collier’s) payment for the illegally – arranged marriage between her

brother – Jeruald Collier and a person named Hazra Mohammed. Furthermore,

that Defendant Connie Shaw takes Plaintiffs’ John H. Davis’ and Shelia Davis’ son

Eric Davis to the house in which said brother lives and in which said Hazra

Mohammed does not live but visits regularly to continue the appearance of this

illegal marriage.

      This environment invites possible dangerous and life-threatening situations

in light of the fact that many individuals from the Middle East who are not

thoroughly or properly vetted by the United States government could have



                                                                            Page 7 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 8 of 73


relationships with terrorist groups from the Middle East. Said Hazra Mohammed’s

believed – real husband and father of her (Hazra Mohammed’s) three (3) minor

children – none of whom live with the brother, Jeruald Collier, visits the same

house Plaintiff Eric S. Davis is regularly taken to by Defendant Connie Shaw and

Defendant DHR ostensibly to visit with the grandmother (Louise Collier) of Plaintiff

Eric S. Davis. These facts should affect some of the basis of the Baker Court matter

regarding Eric Davis.


      6(g). HOWARD SHAW – That at all times relevant and material hereto,

Defendant HOWARD SHAW (“Howard Shaw”) was a resident of the State of

Tennessee and aided and abetted in the following:

      That Connie Shaw provided false and erroneous information to DHR and to

the Judge Jeanne W. Anderson Court that she (Connie Shaw) had acquired

parental care of Plaintiff Eric Davis and was available to represent Plaintiff Eric

Davis as the proper family representative. That Defendant Connie Shaw provided

false information to DHR that she (Connie Shaw) was qualified as a foster care

provider for Plaintiff Eric Davis and Defendant Connie Shaw did not reveal that she

(Connie Shaw) was not qualified as a foster parent in that the same agency (DHR)

in the State of Tennessee took physical and legal custody of her (Connie Shaw’s) son

Jared Shaw – while he (Jared Shaw) was a minor (in approximately 1994) for the

charge of neglect of said son. An Alabama doctor named Dr. Sarrels initiated the

intervention by the State of Tennessee’s Child Protective Services agency.




                                                                             Page 8 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 9 of 73


      That Defendant Connie Shaw has been involved in the application for

Medicaid for Plaintiff Eric Davis by falsely representing herself as the legal

individual to make such applications. It is the belief of the Plaintiffs – John H.

Davis and Shelia Davis that Defendant Connie Shaw has repeatedly signed

applications for Medicaid on behalf of Plaintiff Eric Davis – such application

constitutes fraud and continues to the present.

      Additionally it is the belief of Plaintiff Shelia Davis that Defendant Connie

Shaw brokered an illegal marriage based on what she (Plaintiff Shelia Davis)

observed, saw and heard including statements from Defendant Connie Shaw that

her (Connie Shaw’s) brother – Jeruald Collier was “dumb-enough” not to get his

(Jeruald Collier’s) payment for the illegally – arranged marriage between her

brother, Jeruald Collier and a person named Hazra Mohammed. Furthermore,

that Defendant Connie Shaw takes Plaintiffs’ – John H. Davis’ and Shelia D. Davis’

son Eric to the house in which said brother lives and in which said Hazra

Mohammed does not live but visits regularly to continue the appearance of this

illegal marriage.

      This environment invites possible dangerous and life – threatening situations

in light of the fact that many individuals from the Middle East who are not

thoroughly or properly vetted by the United States government could have

relationships with terrorist groups from the Middle East. Said Hazra Mohammed’s

believed – real husband and father of her (Hazra Mohammed’s) three (3) minor

children – none of whom live with the brother, Jeruald Collier visits the same house



                                                                             Page 9 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 10 of 73


Plaintiff Eric Davis is regularly taken to by Defendant Connie Shaw and Defendant

DHR ostensibly to visit with the grandmother (Louise Collier) of Plaintiff Eric

Davis. These facts should affect some of the basis of the Baker Court matter

regarding Eric Davis.


      6(h). LUTHER STRANGE III – That at all times relevant and material

hereto, Defendant LUTHER STRANGE III (“Strange”) was a citizen and resident in

the State of Alabama.


      6(i).   ROBERT BENTLEY – That at all times relevant and material hereto,

Defendant ROBERT BENTLEY (“Bentley”) was a citizen and resident in the State

of Alabama.


      6(j).   ROY MOORE – That at all times relevant and material hereto,

Defendant ROY MOORE (“Moore”) was a citizen and resident in the State of

Alabama.


      6(k). SUNLIGHT HOMES INCORPORATED in Alabama – That at all

times relevant and material hereto, Defendant SUNLIGHT HOMES

INCORPORATED (“Sunlight”) was a located in the State of Alabama.


      6(l).   MARILYN BATTS – That at all times relevant and material hereto,

Defendant MARILYN BATTS (“Batts”) was a citizen and resident in the State of

Alabama.




                                                                          Page 10 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 11 of 73


      6(m). DEBORAH A. CAIN – That at all times relevant and material hereto,

Defendant DEBORAH A. CAIN (“Cain”) was a citizen and resident in the State of

Alabama.


      6(n). SHANNON CAMERON – That at all times relevant and material

hereto, Defendant SHANNON CAMERON (“Cameron”) was a citizen and resident in

the State of Alabama.




                                                                     Page 11 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 12 of 73


                         JURISDICTION AND VENUE

      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331 and 28

U.S.C. §1332(a)(2) because:


      7.     JOHN H. DAVIS (“John H. Davis”) and SHELIA DAVIS (“Shelia

Davis”) are citizens and residents of the State of Indiana and ERIC S. DAVIS

(“Eric”) by natural parents of Eric – is a citizen of the State of Indiana,
                                                                   Indiana Eric was

born in the State of Indiana – said parents never losing or having parental rights

terminated, whereas ALABAMA DEPARTMENT OF HUMAN RESOURCES OF

LIMESTONE COUNTY & (all administrators, supervisors, caseworkers and staff),

(individually & collectively), JUDGE ROBERT M. BAKER& (in an individual

capacity), (individually & collectively), JUDGE DOUGLAS L. PATTERSON & (in

an individual capacity), (individually & collectively), ATTORNEY MICHAEL C.

SIZEMORE (in an individual capacity), (individually & collectively), ATTORNEY

EDWARD L. ALLEY (in an individual capacity), (individually & collectively),

LUTHER STRANGE III (as Attorney General of the State of Alabama),

(individually & collectively), ROBERT BENTLEY (as Governor of the State of

Alabama), (individually & collectively), ROY MOORE (as Chief Judge in the State

Courts of Alabama), (individually & collectively), SUNLIGHT HOMES

INCORPORATED in Alabama & (all owners, administrators, board members,

supervisors, caseworkers and staff), (individually & collectively), MARILYN BATTS

(in an individual capacity), (individually & collectively), DEBORAH A. CAIN: as

probation officer with Alabama Department of Human Resources of Limestone

                                                                           Page 12 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 13 of 73


County, (in an official capacity and an individual capacity), (individually &

collectively) and SHANNON CAMERON (in an individual capacity), (individually &

collectively) – at all times material hereto the above – named defendants are or

were citizens and/or resided and/or are or were doing business in the State of

Alabama, and/or primarily located in the State of Alabama.
                                                  Alabama

      At all times material hereto, CONNIE SHAW (in an individual capacity) and

HOWARD SHAW (in an individual capacity) are, or were, citizens and residents

of the State of Tennessee.
                Tennessee


      8.     And, jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331

because the plaintiffs have been denied due process regarding the issue of

jurisdiction of plaintiffs’ minor child now an adult handicapped autistic individual

Eric where neither parent is now a resident of the State of Alabama and during all

times relevant, the father – Plaintiff John H. Davis, was not a resident of the State

of Alabama, but a resident of the State of Indiana, both parents being now residents

of the State of Indiana and thus defendants continue to violate plaintiffs’ due

process rights under the 4th, 5th and 14th Amendments of the United States

Constitution.

      That, Defendant JUDGE ROBERT M. BAKER (“Baker”) blatantly

disregarded and ignored requirements to give full faith and credit to the divorce

decree of The Lake Superior Court (Lake County, Indiana) of the natural parents of

the above said minor – now adult handicapped autistic Eric. That, with the

knowledge that neither parent was any longer in the State of Alabama, Defendant


                                                                           Page 13 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 14 of 73


Baker did not follow the requirements of the Interstate Compact relating to the

minor, now an autistic handicapped adult plaintiff, Eric. The Court of Defendant

Baker never afforded and continues to not to afford plaintiffs opportunity to oppose

the court’s action and inaction, albeit illegally, based upon the court never acquiring

any jurisdiction and/or authority to affect any aspect of Plaintiff Eric‘s jurisdiction.

Therefore Defendant Baker violated and continues to violate plaintiffs’ due process

rights (4th, 5th, and 14th Amendments of U.S. Constitution).

      Additionally, plaintiffs’ First (1st) Amendment Rights of the United States

Constitution have been and continue to be violated regarding the religious training

and religious exercise of their son Eric.


      9.     And finally, the amount in controversy exceeds $75,000 exclusive of

interest and costs.




                                                                              Page 14 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 15 of 73


                           COMMON ALLEGATIONS

      10.    At all times material hereto, Plaintiffs JOHN H. DAVIS (“John H.

Davis”), SHELIA DAVIS (“Shelia Davis”) and ERIC S. DAVIS (“Eric”) through

Eric’s parents, John H. Davis and Shelia Davis, as next of friend – were residents of

Lake County in the State of Indiana.


      11.    At all times material hereto, Defendant ALABAMA DEPARTMENT

OF HUMAN RESOURCES OF LIMESTONE COUNTY (“DHR”) was an agency in

the State of Alabama and has caused alienation of affection between Plaintiffs –

John H. Davis and Shelia Davis with plaintiffs’ son Eric causing extreme emotional

harm and distress and this continues to the present. Additionally, DHR also

caused alienation of familial relations between plaintiffs and their (plaintiffs’) son

Eric from the beginning of the matter that was originally set in the Court of former

Judge Jeanne W. Anderson (“Anderson”), now presided over by Defendant JUDGE

ROBERT M. BAKER (“Baker”). This also continues to the present.

      Defendant DHR with Defendant Baker violated and violates plaintiffs First

(1st) Amendment Right of the United States Constitution in the exercise of their

(plaintiffs’) religious beliefs in that the minor and presently mentally handicapped

adult – Eric has been illegally kept from the parents who are in the State of

Indiana.

      Defendant DHR with Defendant Baker violated and violates plaintiffs’ Due

Process and Equal Protection Rights under the Fourteenth (14th) Amendment of the

United States Constitution in that plaintiffs have initially and to the present not

                                                                             Page 15 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 16 of 73


been afforded a full evidentiary hearing in regard to the continued physical holding

of Eric and not afforded the transfer of Eric to the State of Indiana pursuant to the

UCCJA (Uniform Child Custody and Jurisdiction Act) and UCCJEA (Uniform Child

Custody Jurisdiction and Enforcement Act) and the PKPA (Parental Kidnapping

Prevention Act) of 1980 (28 U.S.C. § 1738A), all to the continued extreme emotional

distress and harm to said plaintiffs.

      Defendant DHR has caused the above – stated harm to the plaintiffs with the

aiding and abetting of the following defendants: JUDGE ROBERT M. BAKER

(“Baker”), JUDGE DOUGLAS L. PATTERSON (“Patterson”), ATTORNEY

MICHAEL C. SIZEMORE (“Sizemore”), ATTORNEY EDWARD L. ALLEY (“Alley”),

CONNIE SHAW (“Connie Shaw”), HOWARD SHAW (“Howard Shaw”), LUTHER

STRANGEIII (“Strange”), ROBERT BENTLEY (“Bentley”), ROY MOORE

(“Moore”), SUNLIGHT HOMES INCORPORATED in Alabama (“Sunlight”),

MARILYN BATTS (“Batts”), DEBORAH A. CAIN (“Cain”), and SHANNON

CAMERON (“Cameron”).


      12.     Defendant DHR, aided and abetted by all other – named defendants,

having a duty to properly care for then minor and presently adult Eric, having the

duty to properly care for Eric – breached the said duty, thus constituting negligence

in said duty causing initial deterioration and continuing deterioration to the present

of Eric’s autistic condition. Defendant DHR, aided and abetted by all other – named

defendants, caused harm, initially and to the present, by the placing of Eric without

proper legal authority into residential facilities provided for and caused the overuse


                                                                           Page 16 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 17 of 73


and misuse of medications initially and presently, administered by physicians

under the control of and under the direction of the Defendant DHR.


                                     CLAIMS

      13.    Plaintiffs restate and plead paragraphs 10 – 12 above and incorporate

the same by reference as though fully set forth herein.


      A.     Defendant ALABAMA DEPARTMENT OF HUMAN RESOURCES OF

LIMESTONE COUNTY (“DHR”) & (all administrators, supervisors, caseworkers

and staff), individually and collectively; Defendant JUDGE ROBERT M. BAKER

(“Baker”) & (in his – Judge Robert M. Baker’s individual capacity, also his – Judge

Robert M. Baker’s staff and administrators), individually and collectively;

Defendant JUDGE DOUGLAS L. PATTERSON (“Patterson”) & (in his – Judge

Douglas L. Patterson’s individual capacity, also his – Judge Douglas L. Patterson’s

staff and administrators), individually and collectively; Defendant ATTORNEY

MICHAEL C. SIZEMORE (“Sizemore”) (in his – Attorney Michael C. Sizemore’s

individual capacity), individually and collectively; Defendant ATTORNEY

EDWARD L. ALLEY (“Alley”) (in his – Attorney Edward L. Alley’s individual

capacity), individually and collectively; Defendant CONNIE SHAW (“Connie

Shaw”) (in an individual capacity), individually and collectively; Defendant

HOWARD SHAW (“Howard Shaw”) (in an individual capacity), individually and

collectively; Defendant LUTHER STRANGE III (“Strange”) (as Attorney General of

the State of Alabama), individually and collectively; Defendant ROBERT



                                                                          Page 17 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 18 of 73


BENTLEY (“Bentley”) (as Governor of the State of Alabama), individually and

collectively; Defendant ROY MOORE (“Moore”) (as Chief Judge in the State Courts

of Alabama), individually and collectively; Defendant SUNLIGHT HOMES

INCORPORATED in Alabama (“Sunlight”) & (also all owners, administrators,

board members, supervisors, caseworkers and staff), individually and collectively;

Defendant MARILYN BATTS (“Batts”) (in an individual capacity), individually and

collectively; Defendant DEBORAH A. CAIN (“Cain”): as probation officer with

Alabama Department of Human Resources of Limestone County, (In an official

capacity and an individual capacity), individually and collectively; SHANNON

CAMERON (“Cameron”) (in an individual capacity), individually and collectively;


                             COUNT I
  VIOLATION OF DUE PROCESS CLAUSE & EQUAL PROTECTION CLAUSE OF
      THE 14TH AMENDMENT OF THE UNITED STATES CONSTITUTION

      14.
      14.    That at all times material hereto, on or about January 4, 2017 to the

present date, Defendant DHR filed a petition in Judge Robert Baker’s Court in the

State of Alabama requesting that the Court set a hearing regarding the matter of

Eric Davis to select and appoint a guardian over Eric and the affairs of Eric

including his welfare and placement.

      That Defendant DHR – with the knowledge that Eric’s parents were and are

located in the State of Indiana – did not set a hearing to include said parents’

participation in the petition filed by DHR. This act abridged Eric’s parent’s rights

as citizens of the State of Indiana and is, and was, in violation of the Due Process




                                                                            Page 18 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 19 of 73


Clause and Equal Protection Clause of the 14th Amendment of the United States

Constitution, and constitutes a fraud as to an appointment of a guardian.

      All other named defendants as set forth above within Letter A herein, either

directly or indirectly aided and abetted the above – stated acts except that

Defendant Judge Baker, Defendant Attorney Sizemore, Defendant Attorney Alley,

and Defendant Shannon Cameron knowingly and directly participated in the said

violations. These material facts cannot be controverted.


                                     COUNT II
                                     RELATOR

      15.
      15.    That at all times material hereto, approximately January 4, 2017

through the present date, defendants, as set forth above within Letter A herein,

caused federal funds to be illegally diverted from Medicaid, SSI, funds solicited from

state and federal supplemental programs for handicapped individuals which were

solicited for the purported purposes and use for the care of Eric who has been placed

in a facility in the State of Alabama by the Defendant DHR, and said funds were

diverted by the Defendant DHR and illegally distributed for the use of non – profit

agencies which were originally founded by former Judge Jeanne W. Anderson and

now being illegally used by Judge Baker.


      16.
      16.    That the above stated facts are also made under the Whistleblower

statute (Relator)( Sarbanes – Oxley Act of 2002 – Corporate and Criminal Fraud

Accountability Act Section 806, Section 922(b) and (c) Section 929A of the Dodd-




                                                                            Page 19 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 20 of 73


Frank Wall Street Reform and Consumer Protection Act), and as a criminal

violation under Title 18 Section 666.

      These material facts cannot be controverted in that the funds, fraudulently

received by the defendants, are and can be traced to the illegal receipt of said funds.


      17.
      17.    That Count II – Relator comes out of the fact that Defendant Judge

Baker did not provide an evidentiary hearing regarding jurisdiction in the matter of

Eric thus violating the substantive and procedural due process rights of the

Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis under the Fourteenth

(14th) Amendment of the United States Constitution. This Count would not be

possible had the Baker Court conducted an evidentiary hearing regarding

jurisdiction – the lack of which caused the violation of plaintiffs’ due process rights

under the Fourteenth (14th) Amendment of the United States Constitution.


                                        COUNT II
                                        RELATOR

      18.
      18.    That at all times material hereto, on or about October 2012 through

the present date, Defendant Sunlight Homes took Eric Davis into its facility

operated to house and teach adults who are mentally challenged or handicapped.

This placement of Eric was affected by the illegal hold on Eric by the Limestone

County – Alabama courts. This fact was never a part of the relevant issues that

had been litigated under the previous Complaint filed by the instant plaintiffs –

John H. Davis, Shelia Davis and Eric S. Davis. This placement triggered the

receipt of funds from the John H. Davis and Shelia Davis Social Security account



                                                                             Page 20 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 21 of 73


funds (from the State of Indiana) and Social Security disability funds, federal and

state funds from the account of Eric Davis.


      19.
      19.    This facility has not met the requirements of training, certification of

its staff to the present date and therefore has been, to the present date, functioning

illegally. Additionally, this facility – as a recipient of illegal funds – channeled

through the Defendant Judge Douglas Patterson’s Court and subsequently through

the Defendant Judge Robert Baker’s Court to the present. This involvement joins

Sunlight Homes as participating in the sharing of illegal funds under the Relator

Count. These acts also caused federal funds to be illegally diverted from Medicaid,

SSI, funds solicited from state and federal supplemental programs for handicapped

individuals which were solicited for the purported purposes and use for the care of

Eric who was placed in the aforesaid facility in the State of Alabama by the

Defendant DHR, and said funds were diverted by the Defendant DHR and illegally

distributed to Sunlight Homes and for the use of non – profit agencies which were

originally founded by former Judge Jeanne W. Anderson and now being illegally

used by Judge Baker.


      20.
      20.    That the above stated facts are made under the Whistleblower statute

(Relator)(Sarbanes – Oxley Act of 2002 – Corporate and Criminal Fraud

Accountability Act Section 806, Section 922(b) and (c) Section 929A of the Dodd-

Frank Wall Street Reform and Consumer Protection Act), and as a criminal

violation under Title 18 Section 666. These material facts cannot be controverted in



                                                                              Page 21 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 22 of 73


that the funds, fraudulently received by the Defendant Sunlight Homes, are and

can be traced to the illegal receipt of said funds by Defendant Judge Baker’s Court.


      21.    That Count II – Relator comes out of the fact that Defendant Judge

Baker did not provide an evidentiary hearing regarding jurisdiction in the matter of

Eric thus violating the substantive and procedural due process rights of the

Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis under the Fourteenth

(14th) Amendment of the United States Constitution. This Count would not be

possible had the Baker Court conducted an evidentiary hearing regarding

jurisdiction – the lack of which caused the violation of plaintiffs’ due process rights

under the Fourteenth (14th) Amendment of the United States Constitution.


                                      COUNT III
                                       THEFT

      22.
      22.    At all times material hereto, approximately January 4, 2017 to the

present date, Defendant Judge Baker took over the caseloads of the former

Defendant Judge Patterson in the Limestone County Court. Defendant Judge

Patterson continued the illegal handling of the case of Eric Davis which was

originally submitted to the court by DHR to the then sitting Judge Jeanne W.

Anderson. Defendant Judge Baker continued the illegal hold of the case of Plaintiff

Eric Davis which involved and involves the use of Plaintiff John H. Davis’ and

Plaintiff Shelia Davis’ funds from their (plaintiffs’) Social Security accounts.

      Defendant Judge Patterson was removed because of charges levied against

him in December 2019 accusing Judge Patterson of use of official position or office



                                                                             Page 22 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 23 of 73


for personal gain, financial exploitation of the elderly first – degree and theft third –

degree.

      23.
      23.    Plaintiffs – John H. Davis and Shelia Davis are and were during all

times material hereto citizens and residents of the State of Indiana and the taking

of said plaintiffs’ Social Security account funds and additionally the recent taking of

funds sent to Plaintiff John H. Davis represent a taking of their (plaintiffs’)

property from the State of Indiana which was taken with the intention of

permanently depriving said plaintiffs of their (plaintiffs’) property.

      These acts have affected the credit standing of John H. Davis and Shelia

Davis to the present. This includes the intentional taking of John H. Davis’ and

Shelia Davis’ funds from their Social Security accounts to the present date. These

acts were committed by Defendant Judge Baker and aided and abetted by all other

defendants as set forth in Letter A herein. These acts caused injury to the

plaintiffs in the State
                  State of Indiana. These material facts cannot be controverted.


      24.
      24.    Count III – Theft comes out of the fact that the Limestone County

Alabama courts did not provide an evidentiary hearing regarding jurisdiction in the

matter of Eric, thus violating the substantive and procedural due process rights of

the Plaintiffs – John H. Davis, Shelia D. Davis, and Eric S. Davis under the

Fourteenth Amendment of the United States Constitution.


      (See Copy of CARES Act documents marked as EXHIBIT A in 5 pages

attached and made apart hereto).



                                                                             Page 23 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 24 of 73


                                COUNT IV
                   FRAUD/VIOLATION OF FALSE CLAIMS ACT

      25.    At all times material hereto, on or about January 4, 2017 through the

present date, Defendant Judge Baker committed and continues to commit fraud by

way of soliciting funds from federal agencies, state agencies, Medicaid, SSI,

ostensibly for the care of Eric who with the ostensible authority of Defendant Judge

Baker’s Court continues to re – establish on a yearly basis the ostensible authority

of the court. It is required that a court, upon taking authority of a minor or of an

adult with a handicapped need such as autism, must each year determine whether

or not said family court should continue the authority of the court on the

individual’s welfare. Such continued authority made once a year must be set for an

evidentiary hearing which must include the parents of the individual unless the

parents’ parental authority has been terminated. In the present case, the parents

of Eric are citizens and residents of the State of Indiana and their parental rights,

including any residual parental rights, have never been terminated.

      The Baker Court has never set an evidentiary hearing for pursuing the

annual authority of the court over the welfare of Eric thus violating the rights of the

parents. The Defendant – Judge Baker has assigned a guardian over the welfare

and estate of Eric without the required evidentiary hearing and legal authority.

      This fraud was and is perpetrated by officers and staff members of said

Defendant Judge Baker by seeking said funds without proper authority in that said

funds were known to be unavailable for the care of Eric through any persons,

agencies or courts not having a proper jurisdiction over the person of Eric.


                                                                             Page 24 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 25 of 73


      26.
      26.    Additionally, said funds were improperly solicited by said Defendant

Judge Baker as well as aided and abetted by all other – named defendants as set

forth above within Letter A herein.


      27.
      27.    Each application for Medicaid funds must be renewed annually and

each receipt of Medicaid funds are monthly thus over three (3) years of applications

of Medicaid funds represents three (3) separate acts of fraud, civil and criminal, and

each receipt of Medicaid funds monthly represents over three (3) years which is

twelve (12) times three (3) years equals thirty – six receipts of monthly Medicaid

funds, plus three (3) years of application of Medicaid funds representing over thirty

– nine (39) separate acts of civil and criminal fraud.


      28.    This fraud is also exemplified by the fact that all applicants for

Medicaid must also prepare and submit a PARIS Database form which is mandated

by law to prevent duplication of and/or receipt of funds fraudulently.

      The submission of this form (PARIS database request – check form) cannot be

“opted – out” by any court or other entities however this was exactly what

Defendant Judge Baker purposefully did.

      Each Defendant, as set forth in Letter A herein, either directly or indirectly

participated in this fraud by their (defendants’) actions or inaction by aiding and

abetting the actions of Defendant Judge Baker. These material facts cannot be

controverted, particularly the “opting-out” of the legally – mandated submission of

the (PARIS database request – check) form.



                                                                            Page 25 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 26 of 73


      29.
      29.    Plaintiffs have been, and are being, injured and detrimentally affected

in that defendants individually and collectively
                                    collectively have been and are illegally using

the judicial system to keep the illegal jurisdiction of Eric in the State
                                                                    State of Alabama

motivated by the fact that these illegally – obtained Medicaid funds are partially

diverted to supplement the defendants’ payrolls, salaries and other monetary gain.

      (See Partial Copy of the State of Alabama Eligibility Verification Plan Form

regarding checking PARIS database for residency, in pertinent parts, marked as

EXHIBIT 1 in 1 page attached and made apart hereto).


      30.     Count IV – Fraud comes out of the fact that the Limestone County

Alabama courts did not provide an evidentiary hearing regarding jurisdiction in the

matter of Eric, thus violating the substantive and procedural due process rights of

the Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis under the Fourteenth

(14th) Amendment of the United States Constitution.


      31.
      31.    Fraud by its definition includes false claims (False Claims Act 31 U.S.

Code § 3729) thus the fraudulent acts of Defendant Judge Baker, aided and abetted

by all the other listed defendants as set forth in Letter A herein, includes in

pertinent parts:


             i. “knowingly presents, or causes to be presented, a false or
             fraudulent claim for payment or approval [;]”

             ii. “knowingly makes, uses, or causes to be made or used, a
             false record or statement material to a false or fraudulent claim
             [;]” or


                                                                            Page 26 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 27 of 73




             iii. “knowingly makes, uses, or causes to be made or used, a
             false record or statement material to an obligation to pay or
             transmit money or property to the Government, or knowingly
             conceals or knowingly and improperly avoids or decreases an
             obligation to pay or transmit money or property to the Government
             [.]”

   See False Claims Act (FCA), 31 U.S.C. §§ 3729(a)(1)(A), (a)(1)(B), and (a)(1)(G)

       “Knowingly” – within the meaning of the FCA, is defined to include a

defendant acting in reckless disregard or deliberate indifference of the truth or

falsity of information, as well as actual knowledge of such falsity by the defendant.

See § 3729(b)(1). Further, “no proof of specific intent to defraud” is required to

establish liability under the False Claims Act (“FCA”).

      For purposes of section 3729(a)(1)(B), the FCA defines “material” as “having a

natural tendency to influence, or capable of influencing, the payment or receipt of

money or property.” See § 3729(b)(4). The FCA also defines “obligation” in section

3729(a)(1)(G) – the reverse false claims provision – to include any “established duty,

whether or not fixed, arising from an express or implied contractual … relationship,

from a fee – based or similar relationship, from statute or regulation, or from the

retention of an overpayment.”

      See § 3729(b)(3). This broad definition reflects Congress’s intent for the

reverse false claims provision to apply to non – fixed duties.

      The False Claims Act applies to Defendant Judge Baker’s fraudulent acts as

set forth above.


                                                                            Page 27 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 28 of 73


                            COUNT V
ALIENATION OF AFFECTION/ALIENATION OF FAMILIAL RELATIONS/LOSS OF
                   SOCIETY AND COMPANIONSHIP

      32.
      32.    At all times material hereto, on or about January 4, 2017 through the

present date, Defendant DHR caused the affections and companionship between

Eric and his natural parents, John H. Davis and Shelia Davis, to be adversely

affected in that Defendant DHR instituted an unfounded petition in the Defendant

Judge Robert Baker’s Court (“Baker Court”) which resulted in the continued

removal of physical custody of Eric from the legal physical custody of the natural

parents, John H. Davis and Shelia Davis.


      33.
      33.    This resulted in the Defendants – DHR and Defendant Robert Baker’s

Court further instituting and establishing a relationship between Eric and his aunt

(Defendant Connie Shaw) and uncle (Defendant Howard Shaw) which is not legally

acceptable under the Rules for guardianship by DHR in that neither Defendant

Connie Shaw nor Defendant Howard Shaw reside in the State of Alabama.         This

relationship had been illegally established by the original judge who presided over

the first petition filed in Judge Jeanne W. Anderson’s Court. Defendant Judge

Robert Baker, from January 4, 2017, has been following the illegal actions of the

original judges in the Eric case which started with Judge Jeanne W. Anderson (on

or about December 2001) and then Judge Douglas L. Patterson. This relationship

was continued by the Baker Court until Defendant Connie Shaw and Defendant

Howard Shaw were sued and dismissed from the matter of Eric by Defendant DHR.

Defendant Connie Shaw and Defendant Howard Shaw did not continue to accept


                                                                          Page 28 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 29 of 73


the illegal representative/guardianship of Eric Davis after the instant plaintiffs

(John H. Davis and Shelia Davis) named Defendant Connie Shaw and Defendant

Howard Shaw in a previous complaint filed in the Indiana Northern district court –

Case no. 2:16 – cv – 00120).

      Defendant DHR had to sue Connie Shaw in order to remove her name as

representative/guardian of Eric in order to petition the Baker Court to replace the

guardianship with another individual. And the newly appointed guardian is, not

only unqualified to be guardian of Eric in that the Baker Court does not have legal

jurisdiction, the newly appointed guardian – Defendant Attorney Edward L. Alley –

is neither qualified nor a family member of Eric Davis thereby overlooking the

natural parents of Eric Davis (John H. Davis and Shelia Davis), as the rightful

guardian.

        During the period of time when Defendant Connie Shaw and Defendant

Howard were illegally placed as the guardian for Eric, the Baker Court continued to

essentially bribe them with payment to act as the guardian for Eric for the purposes

of creating a false record that Connie Shaw and Howard Shaw are representative of

the proper and legal parental relationship of Eric.


      34.
      34.    DHR has caused John H. Davis and Shelia Davis to lose the familial

guidance regarding the ancestral history and culture of John H. Davis and Shelia

Davis with their son Eric – including the religious practices of John H. Davis and

Shelia Davis.




                                                                           Page 29 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 30 of 73


      35.
      35.    The natural parents of Eric, Plaintiffs John H. Davis and Shelia Davis,

have never been removed as the rightful guardians of Eric as a minor and presently

as a handicapped autistic adult.


      36.
      36.    This has, and continues to have, emotional and stressful effects on

John H. Davis and Shelia Davis as well as Eric in that Eric has been and is being

emotionally conflicted as to his natural parents. This also constitutes the loss of

society between the natural parents of Eric (John H. Davis and Shelia Davis) to

provide the type of society and quality of life important to the family concept

practiced by John H. Davis and Shelia Davis which includes a rich historical and a

rich heritage and culture of John H. Davis and Shelia Davis.

      John H. Davis’ heritage and culture includes within three generations –

Hispanic (Panamanian & Spainish), Eastern (Pakistani), Native American

(Dakota), African, Anglo (Norwegian). This also constitutes the loss of cultural

heritage which includes John H. Davis’ maternal grandfather’s heritage and culture

stemming from his (John H. Davis’ maternal grandfather’s) surname ‘Messiah’

which derives from his (John H. Davis’) maternal grandfather’s heritage and culture

traced to the country of Spain and its Jewish inhabitants and the name Messiah

deriving from a Rabbinical background. John H. Davis has not been able to share

this rich heritage with his son, Eric through his (Eric’s) formative years and over

the last eighteen (18) years to the present date.




                                                                           Page 30 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 31 of 73


      37.    Shelia Davis has not, likewise, been able to share her (Shelia Davis’)

rich heritage which includes Native American Indian (Cherokee), French, and

African – American heritage.


      38.    These material facts cannot be controverted in that plaintiffs have

never been afforded an evidentiary hearing in the courts of Alabama nor the

Juvenile Court in Indiana on the issue of proper and legal jurisdiction regarding the

matter of Eric. All defendants, as set forth in Letter A herein, in this Complaint

have either directly or indirectly assisted in this harm to plaintiffs by aiding and

abetting the actions of each other.

      39.    Count V – Alienation of Affection/Alienation of Familial Relations/Loss

of Society and Companionship comes out of the fact that the Limestone County

Alabama courts did not provide nor to the present date has not provided an

evidentiary hearing regarding jurisdiction in the matter of Eric, thus violating the

substantive and procedural due process rights of the Plaintiffs, John H. Davis,

Shelia Davis, and Eric S. Davis under the Fourteenth (14th) Amendment of the

United States Constitution.


      40.
      40.    Plaintiffs John H. Davis and Shelia Davis have been pursuing this

matter for over eighteen (18) years – beginning when Eric was ten (10) years old

and was a mildly autistic minor and now through years of separation from his

(Eric’s) natural parents, the deterioration of Eric’s autism has led to severe autism.

      Plaintiffs John H. Davis and Shelia Davis have no way of recovering these

years but are continuing to pursue these matters through the courts in the State of

                                                                            Page 31 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 32 of 73


Indiana though the courts thus far in both the State of Alabama and the State of

Indiana have stymied plaintiffs’ attempts to acquire their Constitutional Rights in

this matter.


                            COUNT VI
      RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS (RICO)

      41.
      41.      At all times material hereto, on or about January 4, 2017 through the

present date, Defendant DHR, in concert with all other defendants named in Letter

A herein above, individually and collectively participated in acquiring funds from

federal, state, Medicaid and SSI from Eric’s estate and from SSI of plaintiffs’ estate

(Eric’s parents – John H. Davis and Shelia Davis) under the guise of using said

funds for the care of and matter of’ Eric which, upon acquiring said funds, were and

have been, to an extent, diverted to the personal use of said defendants including

some of the defendants’ salaries, their functioning budget of the offices of DHR, the

Baker Court and funding of quasi 501 (c)(3) and 501 (c)(4) “non-profit” entities. This

illegal diversion and distribution of said funds constitutes Racketeer Influenced and

Corrupt Organizations (RICO) – (18 U.S. Code Chapter 96).

      42.
      42.      Plaintiffs have been, and continue to be injured and harmed by these

acts in that the defendants continue to be motivated by illegal economic gain in

preventing the transfer of Eric under the Interstate Compact to the State of

Indiana. These material facts cannot be controverted and represent clear

meritorious Complaint.




                                                                           Page 32 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 33 of 73


        (See Copy dated March 13, 2014 marked as EXHIBIT 2 in 2 pages attached

and made apart hereto).


                             Website last read April 23, 2020:
         https://www.al.com/opinion/2014/03/funding_crisis_in_alabamas_cou.html

        This exhibit reflects the environment and attitude of the judicial system in

the State of Alabama motivating the illegal acts as set forth in this Count under

RICO.


        43.
        43.   Count VI – RICO comes out of the fact that the Limestone County

Alabama courts did not provide an evidentiary hearing regarding jurisdiction in the

matter of Eric, thus violating the substantive and procedural due process rights of

the Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis under the Fourteenth

(14th) Amendment of the United States Constitution. This Count would not be

possible had the Jeanne W. Anderson Court conducted an evidentiary hearing

regarding jurisdiction, the lack of which caused the violation of plaintiffs’ due

process rights under the Fourteenth Amendment of the United States Constitution

and which Defendant Judge Robert Baker continues to violate to the present date.


                                     COUNT VII
                                    DEFAMATION

        44.
        44.   At all times material hereto, on or about January 4, 2017 through the

present date, Defendant Judge Robert M. Baker caused a defamation and slander to

be published by their circulating allegations that plaintiffs, John H. Davis and

Shelia Davis abandoned their son, Eric. This slander and defamation was in the


                                                                            Page 33 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 34 of 73


form of a petition filed with the Baker Court which was never fully resolved,

litigated, or vacated. This defamation and slander was also circulated by staff of

the defendants to the local community in Athens – Limestone County, Alabama

and to family, neighbors, relatives and to the church once attended by plaintiffs in

Huntsville, Alabama, circulated through the congregation of the Oakwood Seventh

– day Adventist Church/College (University) in Huntsville, Alabama, by innuendo

per quod, per se, known by the defendants to be false lowering the character and

reputation of plaintiffs in a substantial part of the community known by plaintiffs.


      45.
      45.    This defamation was submitted to a national database used by

employers, schools, credit bureaus, background checks which continue to expose

plaintiffs to ongoing character assassination to the injury of their careers, financial

stability, and wellbeing – physical and emotional health. These material facts, as

set forth herein under Count VII, were caused by the individual acts of the

defendants and/or the collusive acts of all the defendants, as set forth above within

Letter A herein, both directly and indirectly by aiding
                                                 aiding and abetting each other.


      46.
      46.    These material facts cannot be controverted – particularly the posting

of plaintiffs in national databases used by employers, schools, credit bureaus and

background checks as individuals who abandoned their child (Eric).


      47.
      47.     Count VII – Defamation comes out of the fact that the Limestone

County – Alabama courts did not provide an evidentiary hearing regarding

jurisdiction in the matter of Eric, thus violating the substantive and procedural due



                                                                            Page 34 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 35 of 73


process rights of the Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis

under the Fourteenth Amendment of the United States Constitution.


                                  COUNT VIII
                           NEGLIGENCE/MALFEASANCE

      48.
      48.    At all times material hereto, on or about January 4, 2017 through the

present date, Defendant DHR, in concert with all defendants, as set forth above

within Letter A herein, individually and collectively caused on – going physical and

mental harm to Eric, in that, DHR got continued illegal physical custody via their

(DHR’s) petition to the Baker Court thereby placing them (DHR) and other above –

captioned named defendants, as set forth above within Letter A herein, in the

position of having responsibility for the physical and mental care and safety of Eric.


      49.
      49.    DHR – in said capacity, having continued illegal physical custody of

Eric and now joined particularly by Defendant Attorney Edward L. Alley – knew or

should have known that Eric’s autistic traits included self-injurious behavior (SIBs)

which included Eric hitting himself with a closed fist on and about his (Eric’s) head.

It also included Eric striking his (Eric’s) head against walls at the facility where he

(Eric) is being housed, subsequent to the placement of Eric by DHR in said housing

facility, Sunlight Homes, as a trait of autistic behavior. It is believed that the staff

and administrators of Sunlight Homes witnessed incidents of Eric’s self – injurious

autistic behaviors which created the necessity to take Eric to the emergency room

on several occasions approximately between May of 2017 and, again approximately

on or about July/August of 2017. Thus, Sunlight Homes’ staff and administrators


                                                                             Page 35 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 36 of 73


have been particularly negligent in that they (staff & administrators) observed but

did not prevent the harm created by Eric’s self – injurious behavior which was

negligence on the part of Sunlight Homes, also constituting malfeasance where

there was a duty to prevent such harm. It has been additionally egregious in that

Sunlight Homes never contacted the parents – Plaintiffs John H. Davis and Shelia

Davis that Eric was taken to the emergency room and plaintiffs only found out that

Eric was in the hospital on several occasions after the fact and only through the

investigative activities or actions by the parents/plaintiffs.


      50.
      50.    The stated facts in this Count represent gross negligence on the part of

Sunlight Homes Incorporated. This also represents gross negligence on the part of

Defendant Edward L. Alley who had taken on the responsibility of the care of Eric

in the capacity of guardian. This negligence borders on or includes intentional

neglect of the physical and mental well – being of Eric, thus constituting a civil

wrong as well as a criminal wrong.


      51.
      51.    The above – stated facts continue to exasperate and accelerate the

decline of the physical and mental health of Eric to the present.


      52.
      52.    There has been research relating to the effects of National Football

League (NFL) individuals sustaining repeated blows to the head. This research has

shown that the effects are not immediately apparent until years later. An example

of the effects appearing many years after a football player has retired is represented

with the Frank Gifford case. This physical and mental deterioration of Eric



                                                                            Page 36 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 37 of 73


contributed to by the SIBs is being noticed by the parents of Eric during telephonic

communications with Eric to the parents’ severe mental distress.


      53.
      53.    This syndrome caused by head injuries is Chronic Traumatic

Encephalopathy (CTE).


      (See Copy regarding NFL traumatic brain injuries marked as EXHIBIT 3 in

2 pages attached and made apart hereto).


                            Website last read April 23, 2020:
                       https://en.wikipedia.org/wiki/League_of_Denial

                            Website last read April 23, 2020:
                https://www.pbs.org/wgbh/frontline/film/league-of-denial/



      54.
      54.    Defendants Connie Shaw and Howard Shaw who – under the urging of

Defendant DHR, Defendant Shannon Cameron, and the Baker Court to insert

themselves (Connie Shaw and Howard Shaw) as the family representatives in the

Eric matter – undertook the responsibility of the physical wellbeing of Eric and

therefore are equally responsible and liable in this Count of negligence and

malfeasance.


      55.
      55.    These material facts are well – supported and documented and cannot

be controverted.

      56.
      56.    All defendants, as set forth in this Complaint, have either directly

participated in the harm as set forth in this Count or have aided and abetted the

commission of the harm set forth herein.


                                                                            Page 37 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 38 of 73


      (See Copy of Alabama Department of Human Resources Administrative Code

in pertinent parts marked as EXHIBIT 4 in 13 pages attached and made apart

hereto).


      57.
      57.    COUNT VIII – Negligence/Malfeasance comes out of the fact that the

Limestone County Alabama courts did not provide an evidentiary hearing regarding

jurisdiction in the matter of Eric, thus violating the substantive and procedural due

process rights of the Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis

under the Fourteenth (14th) Amendment of the United States Constitution. This

Count would not be possible had the Baker Court conducted an evidentiary hearing

regarding jurisdiction, the lack of which caused the violation of plaintiffs’ due

process rights under the Fourteenth Amendment of the United States Constitution.


                               COUNT IX
                              ST
    VIOLATION OF FIRST (1 ) AMENDMENT RIGHTS/INTERFERENCE WITH
                     RESIDUAL PARENTAL RIGHTS

      58.
      58.    At all times material here to, on or about January 4, 2017 through the

present date, Defendant DHR, by their (DHR’s ) continued illegal acquiring of the

person of Eric via Defendant Judge Robert M. Baker’s Court and continuing such

illegal physical custody, has impinged upon and continues to impinge upon the First

(1st) Amendment Rights under the United States Constitution of John H. Davis and

Shelia Davis in the practice of their (John H. Davis’ and Shelia Davis’) preferred

religious beliefs in that John H. Davis and Shelia Davis over the last eighteen (18)

years have been denied the opportunity to observe – as a family, John H. Davis’,

Shelia Davis’ and Eric’s preferred religious beliefs.

                                                                            Page 38 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 39 of 73


      59.
      59.    That John H. Davis and Shelia Davis would be the religious guidance

for the minor, Eric who is now a handicapped autistic adult towards the practice of

their (John H. Davis’ and Shelia Davis’) religious preference.

      This religious right has been and continues to be hampered by Defendant

DHR using the ostensible authority of Defendant Robert M. Baker’s Court over the

matter of Eric.


      60.
      60.    This hindrance has been enhanced continually to the present by

Defendants Connie Shaw and Howard Shaw.


      61.
      61.    The erroneous jurisdiction of the Defendant – Robert M. Baker’s Court

over the matter of Eric cannot be said, albeit erroneously, to affect any residual

parental rights of Plaintiffs – John H. Davis and Shelia Davis over their (John H.

Davis’ and Shelia Davis’) son, Eric.

      However, any and all residual rights have been ignored and prevented

entirely by the erroneous jurisdiction of the Defendant – Robert M. Baker’s Court

perpetrated by the unfounded and unsubstantiated filing of petition by DHR.

      This interference has included the prevention and denial of the parental

rights of John H. Davis and Shelia Davis to affect the proper jurisdictional

authority over the matter of Eric and/or the transfer of Eric via the Interstate

Compact to a facility here in the State of Indiana.




                                                                            Page 39 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 40 of 73


      62.
      62.    All defendants named in this Complaint under Letter A above – have

either directly or indirectly assisted in this harm to plaintiffs by aiding and abetting

the actions of each other.


      63.
      63.    These material facts are well – supported and documented and cannot

be controverted.


      64.
      64.    COUNT IX – Violation of First Amendment Rights/Interference with

Residual Parental Rights comes out of the fact that the Limestone County Alabama

courts did not provide an evidentiary hearing regarding jurisdiction in the matter of

Eric S. Davis, thus violating the substantive and procedural due process rights of

the Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis under the Fourteenth

(14th) Amendment of the United States Constitution.

      This Count would not be possible had the Defendant – Robert M. Baker’s

Court conducted an evidentiary hearing regarding jurisdiction, the lack of which

caused the violation of plaintiffs’ due process rights under the Fourteenth

Amendment of the United States Constitution.


                            COUNT X
INTERFERENCE WITH PARENTAL CUSTODY AND VISITATION/VIOLATION OF
          FOURTH (4TH) AMENDMENT OF THE UNITED STATES
  CONSTITUTION/VIOLATION OF FOURTEENTH (14TH) AMENDMENT OF THE
                   UNITED STATES CONSTITUTION

      65.
      65.    At all times material hereto, on or about January 4, 2017 through the

present date, Defendant DHR, in concert with all other defendants as set forth

above within Letter A herein, individually and collectively caused the interference


                                                                            Page 40 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 41 of 73


and the prevention of the physical custody of Eric by the natural parents, Plaintiffs

John H. Davis and Shelia Davis, and the visitation rights of said plaintiffs by the

filing of an unsubstantiated and unfounded petition filed in the Defendant Judge

Baker’s Court alleging the need to appoint a guardian over the welfare and care of

Eric, the son of said plaintiffs.


       66.
       66.    Said petition has, to this date, not been judicially resolved via an

evidentiary hearing of said allegations nor by properly serving John H. Davis or

Shelia Davis with notice of such allegations.


       67.
       67.    Defendant Judge Baker’s Court accepted this petition filed by DHR

and has, to the present, refused to give full faith and credit to the jurisdictional

authority of the Indiana Court. The refusal of the Baker Court to grant an

evidentiary hearing on the issue of jurisdiction is and continues to be a violation of

the due process rights of Plaintiffs John H. Davis, Shelia Davis and Eric under the

Fourth (4th) and Fourteenth (14th) Amendments of the United States Constitution,

and also a violation of John H. Davis’, Shelia Davis’ and Eric’s Equal Rights

protection under the Fourteenth (14th) Amendment of the United States

Constitution, in that, John H. Davis and Shelia Davis were entitled to due process

of the law which entails holding a full evidentiary hearing on the matter of

jurisdiction which was never held in Defendant’s – Robert M. Baker’s Court nor any

other court of law in the State of Alabama.

       Additionally, Plaintiff John H. Davis and Plaintiff Shelia Davis were never

afforded the Equal Protection of the law in that they (plaintiffs) were never

                                                                             Page 41 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 42 of 73


provided the full disclosure of the elements presented in the petition for

guardianship over Eric Davis.


         68.
         68.   It is the belief of the Plaintiffs, John H. Davis and Shelia Davis, that

the Alabama courts have asserted jurisdiction over the Eric Davis matter by merely

providing an oral (telephonic) statement to the courts in the State of Indiana. It is

the further belief that no substantive evidence has been presented to the Indiana

courts providing documented proof of any evidentiary hearing supporting

jurisdiction over Eric Davis by the Alabama courts.

         Any assertion that there has been an evidentiary hearing should and must be

supported by a verified copy of the original taping and/or recording of such

evidentiary hearing which can be obtained from the Alabama Administrative

Director of Courts of the Alabama Unified Judicial System located in Montgomery,

Alabama by or through the request of any Indiana court wherein this Complaint is

filed.

         Any material asserting evidence of having had an evidentiary hearing on the

issue of jurisdiction over Eric Davis such as a court reporter’s certified transcript –

should be viewed as suspect, in that, a court reporters’ certification of a Limestone

County Alabama court transcript has been alleged, in an unrelated case, to have

been falsified or altered from the Alabama Limestone County Courts. Therefore,

the courts in Indiana should insist upon an official document from the Alabama

Administrative Director of Courts of the Alabama Unified Judicial System located

in Montgomery, Alabama.


                                                                              Page 42 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 43 of 73


      69.
      69.    Defendant Judge Robert M. Baker’s Court was placed on notice that

there was a pending judicial proceeding here in the State of Indiana during the

period when he (Defendant Judge Baker) was asked to consider the petition for

guardianship over the matter of Eric Davis.


       (See Copy of Letter dated October 26, 2017 to Defendant Attorney Michael C.

Sizemore marked as EXHIBIT 5 in 4 pages attached and made apart hereto).


      70.
      70.    These material facts cannot be controverted. All Defendants as set

forth above within Letter A herein, have either directly or indirectly assisted in this

harm to plaintiffs by aiding and abetting the actions of each other.


      71.
      71.    Count X – Interference with Parental Custody and Visitation/Violation

of Fourth Amendment of the United States Constitution/Violation of Fourteenth

Amendment of the United States Constitution comes out of the fact that the

Limestone County Alabama courts did not provide an evidentiary hearing regarding

jurisdiction in the matter of Eric S. Davis, thus violating the substantive and

procedural due process rights of the Plaintiffs, John H. Davis, Shelia Davis, and

Eric S. Davis under the Fourteenth Amendment of the United States Constitution.


                             COUNT XI
                                    TH)
    VIOLATION OF THE FIFTH (5 AMENDMENT OF THE UNITED STATES
                           CONSTITUTION

      72.
      72.    At all times material hereto, on or about January 4, 2017 to the

present date, Defendant Judge Robert Baker illegally authorized the taking of

plaintiffs’ John H. Davis’ and Shelia Davis’ property i.e. Social Security account


                                                                            Page 43 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 44 of 73


funds without proper legal authority by granting the petition filed by Defendant

DHR requesting that the court provide the DHR individual named to be guardian

over the welfare and care of Eric Davis.

       This guardian was appointed illegally by Defendant Judge Robert M. Baker

which granted the authority to the illegally – named guardian to collect and receive

Social Security account funds from the estate of Eric Davis and Social Security

accounts from Plaintiff John H. Davis and Plaintiff Shelia Davis.


       73.
       73.   This illegal taking of property violates the Fifth (5th) Amendment

Rights of the plaintiffs by depriving plaintiffs of property without due process of

law.

       All other named defendants as set forth above within Letter A herein, either

– directly or indirectly aided and abetted the above-stated acts.

       These material facts cannot be controverted.


                                     COUNT XII
                                     FORGERY

       74.
       74.   At all times material hereto, on or about January 4, 2017 to the

present date, Defendant DHR filed a petition with the Defendant’s – Robert M.

Baker’s, Court alleging and signing said petition that they (DHR’s) officials or

caseworkers are the proper representatives, authorities and guardians for the

estate, welfare and care of Eric Davis.


       75.
       75.   This act was done with the knowledge that the true representatives or

guardians of Eric Davis are, and have always been, the natural parents – Plaintiff

                                                                            Page 44 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 45 of 73


John H. Davis and Plaintiff Shelia Davis who reside in the State of Indiana.

      Additionally, the legal requirements to receive Social Security and Medicaid

for Eric Davis are that such legal representative or guardian reside in the State in

which the Social Security and/or Medicaid is sought and being received. This

requirement is considered residency.. Defendant DHR illegally signed petitions that

the residency for a representative or guardian of Eric Davis is in the State of

Alabama. This false statement is controverted in that the natural parents of Eric

Davis reside in the State of Indiana and their parental rights have never been

terminated nor any residual parental rights been terminated.

      The act of signing off as authority for receipt of Medicaid and Social Security

funds in the State of Alabama constitutes forgery. Defendant DHR’s act has been

hidden or DHR has attempted to hide the illegal acts by disregarding the

requirements to prevent false claims and by disregarding or opting out of the

requirements to report receipt of funds through the PARIS (Public Assistance

Reporting Information System) reporting form.

      These illegal acts propounded by Defendant DHR were previously committed

at an earlier time in direct concert with Defendant Connie Shaw and Defendant

Howard Shaw as set forth in plaintiffs’ previous complaint regarding this matter.


      76.
      76.    The endorsement of each document for funds represents forgery in that

it has not been and continues not to represent the proper authority for receipt of

such funds – also representing criminal and civil wrongs against the plaintiffs as

well as state and federal entities.


                                                                           Page 45 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 46 of 73


      (See Copy of State False Claims Act Reviews Guidelines in pertinent parts

mark as EXHIBIT 6 in 2 pages attached and made apart hereto).


      77.
      77.    Each application or annual application for such funds (Medicaid & SSI,

etc.) must be made by the applicant or entity applying for such funds with the

PARIS (Public Assistance Reporting Information System) database. This reporting

to the PARIS database is mandated by law and cannot be opted – out. The

Defendants (DHR) herein did in fact submit a report/document to Washington, D.C.

or the regional Medicaid Office (Atlanta) which indicated that they (Defendants,

herein) opted – out of the requirement of reporting to the PARIS database.


      (See Partial Copy of Information on Alabama Medicaid Eligibility Plan

regarding residency in pertinent parts mark as EXHIBIT 7 in 2 pages attached and

made apart hereto).


      (See Copy of Information on PARIS Database Interstate Match Program in

pertinent parts mark as EXHIBIT 8 in 4 pages attached and made apart hereto).


      (See Copy of PARIS information on Memorandum of Agreements in pertinent

parts mark as EXHIBIT 9 in 4 pages attached and made apart hereto).


      All other named defendants as set forth above within Letter A herein, either

– directly or indirectly aided and abetted
                                   abetted the above – stated acts. These material

facts cannot be controverted.




                                                                          Page 46 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 47 of 73


      78.
      78.    COUNT XII – Forgery comes out of the fact that the Limestone County

Alabama courts did not provide an evidentiary hearing regarding jurisdiction in the

matter of Eric Davis, thus violating the substantive and procedural due process

rights of the Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis under the

Fourteenth Amendment of the United States Constitution. This Count would not

be possible had Defendant’s – Judge Robert M. Baker’s Court conducted an

evidentiary hearing regarding jurisdiction, the lack of which caused the violation of

plaintiffs’ due process rights under the Fourteenth (14th) Amendment of the United

States Constitution.


      79.
      79.    These material facts are well – supported and documented and cannot

be controverted.


      NOTE::   Application for funds as described above must be renewed and made

annually. All defendants, as stated in this Complaint, have been and are motivated

by receiving funds which are illegally converted to each of the defendant’s personal

use and represents a broad scheme to exert and acquire use of illegally – obtained

funds from a broad array of improper petitions submitted to Limestone County

Alabama courts of other minors and/or mentally handicapped adults. This scheme

has been noted and given the name of “Cash Cow Children” through the

investigations of the late Georgia Senator Nancy Schaefer.


                             Website last seen April 23, 2020:
                         https://www.youtube.com/watch?v=u5fqaaBpTLY




                                                                          Page 47 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 48 of 73


                          COUNT XIII
 FAILURE OF A GOVERNMENTAL OFFICIAL TO PERFORM REQUIRED DUTIES
                        OF THE OFFICE

      80.
      80.    At all times material hereto, on or about September 8, 2016, Defendant

LUTHER STRANGE III (“Strange”) – acting in his official capacity as the Attorney

General of the State of Alabama – refused to accept service of a Complaint filed by

plaintiffs herein against the state agency, Alabama Department of Human

Resources, named in that Complaint as one of the defendants.

      Defendant Luther Strange returned said Complaint to the plaintiffs herein

and stated that his (Strange’s) Office was not the proper place to serve said

Complaint against an agency in the State of Alabama.

      Defendant Luther Strange additionally sent a letter dated September 8, 2016

which stated his (Strange’s) Office was not the proper place for service of a

Complaint against an agency in the State of Alabama – to all other defendants

named by plaintiffs in said Complaint sent to Defendant Strange.


      81.
      81.    This act did not undermine the proper service of the Complaint nor

affected the responses to the Complaint by the other named defendants in said

Complaint.


      82.
      82.    This act did not cause any significant problems regarding service of

that Complaint to other named defendants and was not litigated in the prior

Complaint filed by the plaintiffs regarding the matter of Eric Davis. Thus, this act

was never brought out in the previous litigation as an issue nor referred to as being




                                                                           Page 48 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 49 of 73


relevant in the prior Complaint and is therefore not now res judicata nor can this

act be said to be collateral estoppels.


       83.
       83.    Defendant – Luther Strange’s act has now shown to have a present

affect on Defendant DHR in that Defendant DHR was named as a defendant in the

prior Complaint (Case no. 2:16 – cv – 00120) – filed June 16, 2016, and was

motivated to ignore the prior Complaint and thereby did not respond to the prior

Complaint based upon the letter dated September 8, 2016 from Defendant Luther

Strange – and now Defendant DHR appears to feel motivated to file a new petition

illegally affecting the jurisdiction of the Eric matter as they, DHR, similarly did as

alleged in the prior Complaint filed June 16, 2016.


       (See Copy of Letter dated September 8, 2016 marked as EXHIBIT 10 in 1

page attached and made apart hereto).


       84.
       84.    This new petition by Defendant DHR was filed with Defendant Judge

Robert M. Baker’s Court on or about January 4, 2017.


       85.
       85.    Defendant Strange, subsequent to the alleged illegal acts, has been

replaced by another Attorney General of Alabama. This replacement came about

due to the fact that Luther Strange was appointed to the vacated senate seat of

then Senator Jeff Sessions of the State of Alabama.

       Luther Strange accepted said appointment from the then Governor Robert

Bentley of the State of Alabama, however, Luther Strange declined to fulfill the

duty of Attorney General as it applied to allegations against the then Governor


                                                                            Page 49 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 50 of 73


Bentley and, in essence, received a bribe in exchange for not prosecuting the then

Governor Robert Bentley who (Bentley) subsequently accepted a plea agreement

from the new Alabama Attorney General (Steve Marshall) in exchange for prison in

April 2017.


       (See Copy dated February 9, 2017 in pertinent parts mark as EXHIBIT 11 in

3 pages attached and made apart hereto).


                               See websites last read April 23, 2020:
  https://www.theatlantic.com/politics/archive/2017/02/the-curious-appointment-of-senator-luther-strange/516153/

       https://www.theatlantic.com/politics/archive/2017/02/the-investigation-of-alabamas-governor/516906/


       This fact regarding then Governor Bentley is set forth herein as an example

of Defendant Luther Strange’s failure to perform the duties of the Office of Attorney

of General of the State of Alabama. The Attorney General’s October 2016

published website, under then Attorney General Luther Strange, stated in part:


                “… As the State’s attorney, he provides legal
                representation for the state of Alabama, its officers,
                departments, and agencies. The Attorney general defends
                the State in all lawsuits in which the State is named as a
                defendant. He represents the state in all court proceedings
                wherein …”


       (See Copy of Website last read October 22, 2016 in pertinent parts mark as

EXHIBIT 12 in 3 pages attached and made apart hereto).




                                                                                                   Page 50 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 51 of 73


      Plaintiffs reviewed the duties of the Attorney General of the State of

Alabama regarding a Complaint filed against an agency of the State of Alabama.

Defendant Luther Strange has shown his (Strange’s) negligence and failure to

perform his (Strange’s) duties as an attorney general in the previously filed

Complaint – filed on June 16, 2016 – by plaintiffs and as set forth in another

example of the then Governor Robert Bentley’s case.


      86.
      86.    The Bentley case was well publicized.


      87.
      87.    All other named defendants as set forth above within Letter A herein,

either – directly or indirectly aided and abetted the above – stated acts.


      88.
      88.    COUNT XIII – Failure of a Governmental Official to Perform Required

Duties of the Office comes out of the fact that the Limestone County Alabama courts

did not provide an evidentiary hearing regarding jurisdiction in the matter of Eric

Davis, thus violating the substantive and procedural due process rights of the

Plaintiffs, John H. Davis, Shelia Davis, and Eric S. Davis under the Fourteenth

(14th) Amendment of the United States Constitution. This Count would not be

possible had Defendant – Judge Robert M. Baker’s Court conducted an evidentiary

hearing regarding jurisdiction, the lack of which caused the violation of plaintiffs’

due process rights under the Fourteenth (14th) Amendment of the United States

Constitution.




                                                                             Page 51 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 52 of 73


         Defendant – Judge Robert M. Baker was placed on notice that there was an

active pending case regarding the same material facts relating to Eric Davis in the

State of Indiana.


         (See Copy of Letter carbon – copied to Judge Robert Baker dated October 26,

2017 mark as EXHIBIT 13 in 4 pages attached and made apart hereto).


         89.
         89.   These material facts are well – supported and documented and cannot

be controverted.


                                    COUNT XIV
                              MAIL FRAUD/WIRE FRAUD

         90.
         90.   At all times material hereto, on or about January 4, 2017 to the

present date, Defendant DHR filed a false petition seeking the continued illegal

granting of jurisdiction over the welfare of Eric Davis from the Defendant, Judge

Robert M. Baker.

         This petition included the request to apply for funds from Social Security

Administration, Medicaid from the accounts of Eric Davis and from the accounts of

the parents of Eric Davis – Plaintiffs John H. Davis and Shelia Davis.


         91.
         91.   Any such application made by any individuals, entities, and/or

agencies would be illegal as the parents of Eric Davis, Plaintiffs – John H. Davis

and Shelia Davis, would be the only authorities having the right to apply for such

funds.

         Plaintiffs’ – John H. Davis’ and Shelia Davis’ rights have never been

terminated by any legal authority of any judicial system, agencies or courts of law.
                                                                            Page 52 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 53 of 73


         The application – sought by the petitioner Defendant DHR to the Defendant

Judge Robert M. Baker’s Court – triggered funds from Social Security accounts and

from Medicaid accounts of plaintiffs (John H. Davis, Shelia Davis and Eric Davis).

         The receipt of such funds, received monthly, constitutes wire fraud or mail

fraud.
fraud

         Each such monthly receipt from January 4, 2017 to the present date

represents more than thirty – nine (39) months and therefore represents more than

thirty – nine (39) instants of mail and wire fraud.

         Also each annual renewal of such funds represents more than three (3) years

of mail and wire fraud.


         92.
         92.   All other named defendants as set forth above within Letter A herein,

either – directly or indirectly aided and abetted the above – stated acts.


         93.
         93.   COUNT XIV – Mail fraud/Wire fraud comes out of the fact that the

Limestone County Alabama courts did not provide an evidentiary hearing regarding

jurisdiction in the matter of Eric Davis, thus violating the substantive and

procedural due process rights of the Plaintiffs, John H. Davis, Shelia Davis, and

Eric S. Davis under the Fourteenth Amendment of the United States Constitution.

         This Count would not be possible had the Defendant – Judge Robert M.

Baker conducted an evidentiary hearing regarding jurisdiction, the lack of which

caused the violation of plaintiffs’ due process rights under the Fourteenth (14th)

Amendment of the United States Constitution.



                                                                             Page 53 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 54 of 73


      94.
      94.    These material facts are well – supported and documented and cannot

be controverted.


                                COUNT XV
            MISPRISION/MISPRISION OF FELONY/AIDING & ABETTING

      95.
      95.    At all times material hereto, on or about April 3, 2016 to January 4,

2017, wherein Defendant Judge Patterson replaced the former Judge Jeanne W.

Anderson and from January 4, 2017 to the present date when the present judge –

Defendant Judge Robert M. Baker, who replaced Judge Patterson, accepted a

petition filed by Defendant DHR regarding a continued request for what is stated

herein as an illegal hold on the physical custody and welfare of Eric Davis – such

illegal hold continuing to the present date.

      96.
      96.    These illegal acts by Defendant Judge Patterson and Defendant Judge

Baker generated the funds from Social Security accounts of Plaintiffs – John H.

Davis and Shelia Davis and Medicaid, SSI, state and federal funds which were

received by the Court of Defendant Patterson and presently by the Court of

Defendant Baker. Upon receipt of said funds, such funds were then distributed via

Defendant DHR to Defendant Connie Shaw and Defendant Howard Shaw and to

the residential facility of Sunlight Homes in Toney, Alabama.

      Additionally, from January 4, 2017 – subsequent to Defendant Baker’s

granting the illegal (DHR) petition to assign a new guardian i.e. Defendant Alley –

Defendant Alley became one of the recipients of said illegally obtained funds

(Medicaid, SSI, state & federal monies). This distribution of said illegally obtained



                                                                           Page 54 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 55 of 73


funds constitutes RICO and because each of the named defendants were aware of

the illegally obtained funds, they all are liable under misprision of a felony 18

U.S.C. §4 which set forth in pertinent part:

                18 U.S. Code § 4 (Misprision of felony)
             Whoever, having knowledge of the actual commission of a
        felony cognizable by a court of the United States, conceals and
        does not as soon as possible make known the same to some judge
        or other person in civil or military authority under the United
        States, shall be fined under this title or imprisoned not more
        than three years, or both.

                       Website below last read April 23, 2020:
                           https://www.law.cornell.edu/uscode/text/18/4

      97.
      97.    All other named defendants as set forth above within Letter A herein,

either – directly or indirectly aided and abetted the above-stated acts.


      98.
      98.    These Counts are set forth under 42 U.S.C. § 1983, popularly known as

"Section 1983” These Counts are set forth as to all members of Defendant DHR,

administrators, supervisors, directors, case workers, staff, and agents.


      99.
      99.    COUNT XVI – Misprision comes out of the fact that the Limestone

County Alabama courts did not provide an evidentiary hearing regarding

jurisdiction in the matter of Eric Davis, thus violating the substantive and

procedural due process rights of the Plaintiffs, John H. Davis, Shelia Davis, and

Eric S. Davis under the Fourteenth Amendment of the United States Constitution.

      This Count would not be possible had the Defendants – Douglas L.

Patterson’s and Robert M. Baker’s Courts conducted an evidentiary hearing


                                                                           Page 55 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 56 of 73


regarding jurisdiction, the lack of which caused the violation of plaintiffs’ due

process rights under the Fourteenth Amendment of the United States Constitution.


      100.
      100.   These material facts are well – supported and documented and cannot

be controverted.


      101.
      101.   Plaintiffs also reserve the right to amend this Complaint as it may

relate to the State of Alabama.


                                 COUNT IV
                    FRAUD/VIOLATION OF FALSE CLAIMS ACT

      102.   At all times material hereto, on or about April 3, 2016 to on or about

January 4, 2017, Defendant Judge Patterson committed fraud by way of soliciting

funds from federal agencies, state agencies, Medicaid, SSI, ostensibly for the care of

Eric who with the ostensible authority of Defendant Judge Patterson’s Court

continued to re – establish on a yearly basis the ostensible authority of the court.

      It is required that a court, upon taking authority of a minor or of an adult

with a handicapped need such as autism, must each year determine whether or not

said court should continue the authority of the court on the individual’s welfare.

      Such continued authority made once a year must be set for an evidentiary

hearing which must include the parents of the individual unless the parents’

parental authority has been terminated. In the present case, the parents of Eric are

and were citizens and residents of the State of Indiana and their parental rights,

including any residual parental rights, have never been terminated.



                                                                            Page 56 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 57 of 73


      The Patterson Court has never set an evidentiary hearing – subsequent to

taking over the case of Eric from the original Judge Jeanne W. Anderson Court – for

pursuing the annual authority of the court over the welfare of Eric thus violating

the rights of the parents.

      The Defendant – Judge Patterson had assigned or continued the assignment

of a guardian over the welfare and estate of Eric i.e. Defendant Connie Shaw and

Defendant Howard Shaw without the required evidentiary hearing and legal

authority.

      This fraud was and is perpetrated by officers and staff members of the said

Defendant Judge Patterson by seeking said funds without proper authority in that

said funds were known to be unavailable for the care of Eric through any persons,

agencies or courts not having a proper jurisdiction over the person of Eric.


      103.   Additionally, said funds were improperly solicited by said Defendant

Judge Patterson as well as aided and abetted by all other – named defendants as

set forth above within Letter A herein.


      104.   Each application for Medicaid funds must be renewed annually and

each receipt of Medicaid funds are monthly thus over nine (9) months of receipt of

Medicaid funds represents over nine (9) separate acts of fraud, civil and criminal.


      105.   This fraud is also exemplified by the fact that all applicants for

Medicaid must also prepare and submit a PARIS Database form which is mandated

by law (beginning approximately 2016) to prevent duplication of and/or receipt of



                                                                            Page 57 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 58 of 73


funds fraudulently. The submission of this form (the PARIS database request –

check form) cannot be “opted – out” by any court or other entities however this was

exactly what Defendant Judge Patterson purposefully did. Each Defendant, as set

forth in Letter A herein, either directly or indirectly participated in this fraud by

their (defendants’) actions or inaction by aiding and abetting the actions of

Defendant Judge Patterson. These material facts cannot be controverted,

particularly the opting-out of the legally – mandated submission of the (PARIS

database request –check) form.


      106.   Plaintiffs have been, and are being, injured and detrimentally affected,

in that, defendants – individually and collectively, have been and are illegally using

the judicial system to keep the illegal jurisdiction of Eric in the State of Alabama

motivated by the fact that these illegally – obtained Medicaid funds are partially

diverted to supplement the defendants’ payrolls, salaries and other monetary gain.


      (See Partial Copy of the State of Alabama Eligibility Verification Plan Form

regarding checking PARIS database for residency in pertinent part marked as

EXHIBIT 1 in 1 page).


      107.    Count IV – FRAUD/Violation of False Claims Act comes out of the fact

that the Limestone County Alabama courts did not provide an evidentiary hearing

regarding jurisdiction in the matter of Eric, thus violating the substantive and

procedural due process rights of the Plaintiffs, John H. Davis, Shelia Davis, and

Eric S. Davis under the Fourteenth Amendment of the United States Constitution.



                                                                             Page 58 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 59 of 73


      108.   Fraud by its definition includes false claims (False Claims Act, 31 U.S.

Code § 3729) thus the fraudulent acts of Defendant Judge Patterson, aided and

abetted by all the other listed defendants as set forth in Letter A herein, includes in

pertinent part:

             i. “knowingly presents, or causes to be presented, a false or
             fraudulent claim for payment or approval [;]”

             ii. “knowingly makes, uses, or causes to be made or used, a
             false record or statement material to a false or fraudulent claim
             [;]” or

             iii. “knowingly makes, uses, or causes to be made or used, a
             false record or statement material to an obligation to pay or
             transmit money or property to the Government, or knowingly
             conceals or knowingly and improperly avoids or decreases an
             obligation to pay or transmit money or property to the
             Government [.]”

      See False Claims Act (FCA), 31 U.S.C. §§ 3729(a)(1)(A), (a)(1)(B), and (a)(1)(G)


      “Knowingly”, within the meaning of the FCA, is defined to include a

defendant acting in reckless disregard or deliberate indifference of the truth or

falsity of information, as well as actual knowledge of such falsity by the defendant.

See § 3729(b)(1). Further, “no proof of specific intent to defraud” is required to

establish liability under the False Claims Act (“FCA”).

      For purposes of section 3729(a)(1)(B), the FCA defines “material” as “having a

natural tendency to influence, or capable of influencing, the payment or receipt of

money or property.” See § 3729(b)(4).




                                                                                Page 59 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 60 of 73


      The FCA also defines “obligation” in section 3729(a)(1)(G) – the reverse false

claims provision – to include any “established duty, whether or not fixed, arising

from an express or implied contractual … relationship, from a fee – based or similar

relationship, from statute or regulation, or from the retention of an overpayment.”

See § 3729(b)(3).

      This broad definition reflects Congress’s intent for the reverse false claims’

provision to apply to non – fixed duties.

      The False Claims Act applies to Defendant – Judge Patterson’s fraudulent

acts as set forth above.


      109.   Defendant Judge Patterson has since left the position as judge

pending the outcome of criminal charges wherein Defendant Patterson has been

charged with having committed the offenses of –


               Count 1: Use of official position or office for personal gain

            The Grand Jury of Limestone County charges that, before the
        finding of this indictment, DOUGLAS LEE PATTERSON, whose
        name is otherwise unknown to the Grand Jury, did intentionally
        use or cause to be used his official position or office, to wit:
        District Court Judge of the 39th Judicial Circuit in Limestone
        County, Alabama, to obtain personal gain for himself, a family
        member, or a business with which he is associated, to wit: all of or
        a portion of $47,008.24 in U.S. currency and/or checks derived
        from the Limestone County Juvenile Court Services Fund created
        pursuant to Alabama Code section 45-42-81, and that such use
        and gain were not otherwise permitted by law, in violation of
        Alabama Code section 36-25-5(a), against the peace and dignity
        of the State of Alabama.

                                                                               Page 60 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 61 of 73


           Count 2: Financial Exploitation of the elderly in the first degree

           The Grand Jury of Limestone County charges that, before the
       finding of this indictment, DOUGLAS LEE PATTERSON, whose
       name is otherwise unknown to the Grand Jury, did intentionally
       breach a fiduciary duty to an elderly person, to wit: Mr. Charles
       Hardy, as the guardian, conservator, or agent under a power of
       attorney, which resulted in an unauthorized appropriation, sale, or
       transfer of the elderly person’s property, which exceeded
       $2500.00, to wit: all of or a portion of $47,800 in U.S. currency
       and/or checks drawn on the conservator account for Mr. Charles
       Hardy, a better description of which is unknown to the Grand
       Jury, in violation of Alabama Code section 13A-6-195, against the
       peace and dignity of the State of Alabama.

                    Count 3: Theft of property in the third degree

          The Grand Jury of Limestone County charges that, before the
       finding of this indictment, DOUGLAS LEE PATTERSON, whose
       name is otherwise unknown to the Grand Jury, did knowingly
       obtain or exert unauthorized control over, or did knowingly obtain
       by deception control over the property of the estate of Mr.
       Rudolph Allen, with an aggregate value that exceeds $500 but
       does not exceed $1,499, with the intent to deprive the owner of
       the property, in violation of Alabama Code section 13A-8-4.1,
       against the peace and dignity of the State of Alabama.

      (See STATE OF ALABAMA v DOUGLAS LEE PATTERSON – No. GJ-19-76)


      (See Copy of Grand Jury Indictment and Copy of Letter dated December 17,

2019 marked as EXHIBIT 14 in 4 pages attached and made apart hereto).




                                                                                Page 61 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 62 of 73


      (See Copy of News Release by State Attorney General Steve Marshall dated

December 12, 2019 marked as EXHIBIT 15 in 3 pages attached and made apart

hereto).

                             See website last read April 23, 2020:
           https://www.alabamaag.gov/Documents/news/Doug%20Patterson%20arrest%2012-2019.pdf

                             See website last read April 23, 2020:
                   https://judicial.alabama.gov/docs/judiciary/COJ55ComplaintPatterson.pdf



                                             COUNT XVI
                                             KIDNAPPING

      110.      At all times material hereto, on or about January 4, 2017 to the

present date, Defendant Judge Robert M. Baker continues the illegal hold of Eric

Davis by the previous Limestone County judges thereby committing kidnapping of

the person of Eric Davis – a mentally handicapped autistic adult who is the son of

Plaintiffs – John H. Davis and Shelia Davis. This kidnapping is being accomplished

by Judge Baker which is a violation of the following:


                “… Whoever unlawfully seizes, confines, inveigles, decoys,
                kidnaps, abducts, or caries away and holds for ransom or
                reward or otherwise any person, except in the case of a
                minor by the parent thereof …”

                             (See18
                              See18 United
                                    United States Code §1201)


      This violation is continuing to injure the rights of the Plaintiffs – John H.

Davis and Shelia Davis to have their son, Eric Davis, removed from the courts of

Alabama and returned to the State of Indiana. This is a violation of plaintiffs’




                                                                                             Page 62 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 63 of 73


Constitutional Rights under the Due Process Clause of the Fourteenth Amendment

of the United States Constitution.

       This act is aided and abetted by all other defendants under Letter A herein.


       111.   Due to the exigent circumstances of Eric Davis, the son of Plaintiffs –

John H. Davis and Shelia Davis, the pandemic continues to place Eric in a risky

situation as to Eric’s health in that Eric is being illegally held in a facility that is

not properly licensed and nor is the staff properly trained to protect the welfare and

health of Eric.

       Therefore, Plaintiffs – John H. Davis and Shelia Davis file a Petition for A

Writ of Habeas Corpus concomitantly with this Complaint.

       Additionally, due to the irrevocable ongoing harm of plaintiffs’ finances

needed to provide necessities, plaintiffs file a Verified Motion for Temporary

Restraining Order and a Verified Motion for Preliminary Injunction concomitantly

with this Complaint.


       (See EXHIBIT A).




                                                                                Page 63 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 64 of 73


      WHEREFORE, Plaintiffs – JOHN H. DAVIS (“John H. Davis”), SHELIA

DAVIS (“Shelia Davis”) and ERIC S. DAVIS (“Eric”), by Eric’s natural parents –

John H. Davis and Shelia Davis, pray that the Court grants John H. Davis, Shelia

Davis, and Eric by Eric’s natural parents, John H. Davis and Shelia Davis

judgment against Defendants:


      a)      ALABAMA DEPARTMENT OF HUMAN RESOURCES OF

LIMESTONE COUNTY & (all administrators, supervisors, caseworkers and staff),

individually and collectively, as an Aider & Abettor of all other named defendants;


      b)      JUDGE ROBERT M. BAKER & (in an individual capacity),

individually and collectively, as an Aider & Abettor of all other named defendants;


      c)      JUDGE DOUGLAS L. PATTERSON & (in an individual capacity),

individually and collectively, as an Aider & Abettor of all other named defendants;


      d)      ATTORNEY MICHAEL C. SIZEMORE (in an individual capacity),

individually and collectively, as an Aider & Abettor of all other named defendants;


      e)      ATTORNEY EDWARD L. ALLEY (in an individual capacity),

individually and collectively, as an Aider & Abettor of all other named defendants;


      f)      LUTHER STRANGE III (as Attorney General of the State of

Alabama), individually and collectively, as an Aider & Abettor of all other named

defendants;




                                                                          Page 64 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 65 of 73


      g)      ROBERT BENTLEY (as Governor of the State of Alabama),

individually and collectively, as an Aider & Abettor of all other named defendants;


      h)      ROY MOORE (as Chief Judge in the State Courts of Alabama),

individually and collectively, as an Aider & Abettor of all other named defendants;


      i)      SUNLIGHT HOMES INCORPORATED in Alabama & (also all

owners, administrators, board members, supervisors, caseworkers and staff),

individually and collectively, as an Aider & Abettor of all other named defendants;


      j)      MARILYN BATTS (in an individual capacity), individually and

collectively, as an Aider & Abettor of all other named defendants;


      k)      DEBORAH A. CAIN: as probation officer with Alabama Department of

Human Resources of Limestone County, (in an official capacity and an individual

capacity), individually and collectively, as an Aider & Abettor of all other named

defendants;


      l)      SHANNON CAMERON (in an individual capacity), individually and

collectively, as an Aider & Abettor of all other named defendants;


      m)      CONNIE SHAW, individually and collectively, as an Aider & Abettor

of all other named defendants;


      n)      HOWARD SHAW, individually and collectively, as an Aider & Abettor

of all other named defendants;




                                                                           Page 65 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 66 of 73


      Plaintiffs herein, JOHN H. DAVIS (“John H. Davis”), SHELIA DAVIS

(“Shelia Davis”) and ERIC S. DAVIS (“Eric”), by and through his (Eric’s) natural

parents – John H. Davis and Shelia Davis, pray for a judgment against all named

defendants as aiders and abettors of all other named defendants.


      Also, Plaintiffs – JOHN H. DAVIS, SHELIA DAVIS and ERIC S. DAVIS (by

and through his (Eric’s) natural parents, John H. Davis and Shelia Davis, as next of

friend) pray that the Court Execute the Petition for A Writ of Habeas Corpus filed

concomitantly and made apart hereto of this Complaint with instructions that

United States Federal Marshals collect the body of Eric Davis and his records and

medications from Defendant SUNLIGHT HOMES INCORPORATED in Alabama

(“Sunlight”) or from any other location in which Eric has been moved to or

transferred with requirements that Sunlight agents, officials or staff are Ordered to

divulge to the United States Federal Marshals the location of Eric Davis and deliver

him (Eric Davis) to the local hospital – Southlake Methodist Hospital in Merrillville,

Indiana with Summons to the local child protective services to take temporary

charge of custody of Eric limited to Eric Davis’ placement in the appropriate

residential facility maintained for adult handicapped autistic individuals.

      Plaintiffs – JOHN H. DAVIS and SHELIA DAVIS as the natural parents of

ERIC S. DAVIS (“Eric”) seek the emergency removal of Eric Davis from an

environment which is detrimental to Eric Davis’ physical and emotional wellbeing

in that the environment affected by a number of official state officers in the State of

Alabama consist of – former Alabama Attorney General Luther Strange III who did

                                                                            Page 66 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 67 of 73


not pursue the duties of his official office as it related to the Eric Davis matter nor

as it related to the prosecution of the former Governor – Defendant Robert Bentley

by accepting an appointment to the vacate senate seat of the former Alabama

Senator Jeff Sessions in 2017.


       (See Copy of document dated February 15, 2017 in pertinent parts marked as

EXHIBIT 16 in 2 pages attached and made apart hereto).


                              See website last read April 23, 2020:
      https://www.theatlantic.com/politics/archive/2017/02/the-investigation-of-alabamas-governor/516906/


       In April 2020, the Alabama Supreme Court upheld six (6) convictions of the

former Alabama State Speaker of the House – Michael Hubbard, who was convicted

of over eleven (11) criminal acts and felony ethics charges of using his public office

for personal gain – in 2016 and was sentenced to several years in prison.


       (See Copy dated April 10, 2020 in pertinent parts marked as EXHIBIT 17 in

4 pages attached and made apart hereto).


                              See website last read April 23, 2020:
    https://www.oanow.com/news/crime_courts/alabama-supreme-court-upholds-six-convictions-against-mike-
                        hubbard/article_3405059c-7b40-11ea-ad74-9f9a0eaec056.html


       In 2017, the former Alabama Governor Robert Bentley took a plea from the

then Alabama Attorney General who replaced Luther Strange.


       A plea agreement provided conviction of Governor Bentley and a sentence of

probation.



                                                                                                  Page 67 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 68 of 73


        (See Copy dated April 10, 2017 in pertinent parts marked as EXHIBIT 18 in

4 pages attached and made apart hereto).


                                 See website last read April 23, 2020:
https://www.washingtonpost.com/news/the-fix/wp/2017/04/10/brought-down-by-an-affair-alabama-gov-robert-bentley-
                              expected-to-resign-today-according-to-news-reports/



        In 2017, the former Chief Judge of the State of Alabama Roy Moore had been

removed as Chief Justice of the State of Alabama for the second time (the first being

in 2003) and thereafter Moore lost a close race for the Alabama senate seat when

accusations surfaced involving his (Roy Moore’s) sexual molestation of a fourteen

year old and several other minors when he was a state prosecutor.


        (See Copy dated June 20, 2019 in pertinent parts marked as EXHIBIT 19 in

3 pages attached and made apart hereto).


        (See Copy dated April 19, 2017 in pertinent parts marked as EXHIBIT 20 in

3 pages attached and made apart hereto).


                                 See website last read April 23, 2020:
 https://www.nbcnews.com/politics/politics-news/roy-moore-who-lost-alabama-senate-race-after-allegations-sexual-n1019681


                                 See website last read April 23, 2020:
              https://www.al.com/news/birmingham/2017/04/suspended_alabama_supreme_cour.html


                                 See website last read April 23, 2020:
 https://www.washingtonpost.com/investigations/woman-says-roy-moore-initiated-sexual-encounter-when-she-was-
                  14-he-was-32/2017/11/09/1f495878-c293-11e7-afe9-4f60b5a6c4a0_story.html




                                                                                                          Page 68 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 69 of 73


      Currently on or about June 2020, Defendant Douglas L. Patterson is formally

awaiting trial on three (3) criminal acts and therefore was removed as judge from

the Alabama Limestone County courts, who had been presiding over the Eric Davis

matter.


      (See Copy of document dated December 12, 2019 in pertinent parts marked

as EXHIBIT 21 in 4 pages attached and made apart hereto).


                               See website last read April 23, 2020:
   https://www.al.com/news/2019/12/limestone-county-judge-indicted-on-charges-of-theft-abuse-of-power.html



      In August of 2019, Limestone County Alabama Sheriff Michael Blakely was

arrested on more than a dozen theft and ethics charges.


      (See Copy of FBI’s Press Release dated August 22, 2019 in pertinent parts

marked as EXHIBIT 22 in 2 pages attached and made apart hereto).


                               See website last read April 23, 2020:
  https://www.fbi.gov/contact-us/field-offices/birmingham/news/press-releases/attorney-general-steve-marshall-
             announces-limestone-county-sheriff-mike-blakely-indicted-on-theft-and-ethics-charges


      Finally, with the corona – virus national pandemic and the above – listed

officials accused of numerous corrupted acts causes concern for the safety and

wellbeing of Eric Davis and creates the emergency need to have Eric removed from

the State of Alabama and placed in the State of Indiana where Eric’s natural

parents can be directly involved in Eric’s wellbeing; Also, Plaintiffs – JOHN H.

DAVIS, SHELIA DAVIS and ERIC S. DAVIS (by and through his (Eric’s) natural

parents, John H. Davis and Shelia Davis, as next of friend) pray that the Court
                                                                                                  Page 69 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 70 of 73


Grant the Plaintiffs’ Verified Motion for Temporary Restraining Order Without

Notice filed concomitantly and made apart hereto of this Complaint; Also,

Plaintiffs – JOHN H. DAVIS, SHELIA DAVIS and ERIC S. DAVIS (by and through

his (Eric’s) natural parents, John H. Davis and Shelia Davis, as next of friend) pray

that the Court Grant the Plaintiffs’ Verified Motion for Preliminary Injunction filed

concomitantly and made apart hereto of this Complaint, and for all other just and

proper remedies in the premises.


Dated: July
       July 14, 2020
                2020                                       Respectfully Submitted,

                                                           /s/ John H. Davis
                                                           John H. Davis (#4812 – 45)
                                                           Attorney for Plaintiffs,
                                                           JOHN H. DAVIS,
                                                           SHELIA DAVIS
                                                           & ERIC S. DAVIS



John H. Davis
Attorney at Law
P.O. Box 43
Crown Point, Indiana 46308

PHONE:       (219) 884 – 2461
EMAIL:       attyhdavis@gmail.com




                                                                          Page 70 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 71 of 73


                              JURY DEMAND



                        Plaintiffs demand trial by Jury.


                                           /s/ John H. Davis
                                           John H. Davis (#4812-45) – Attorney
                                           For Plaintiffs, JOHN H. DAVIS,
                                           SHELIA DAVIS & ERIC S. DAVIS




John H. Davis
Attorney at Law
P.O. Box 43
Crown Point, Indiana 46308-0043
PHONE:      (219) 884-2461
attyhdavis@gmail.com




                                                                        Page 71 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 72 of 73


                            INDEX OF EXHIBITS

EXHIBIT A              (In 5 Pages)



EXHIBIT 1              (In 1 Page)



EXHIBIT 2              (In 2 Pages)



EXHIBIT 3              (In 2 Pages)



EXHIBIT 4              (In 13 Pages)



EXHIBIT 5              (In 4 Pages)



EXHIBIT 6              (In 2 Pages)



EXHIBIT 7              (In 2 Pages)



EXHIBIT 8              (In 4 Pages)



EXHIBIT 9              (In 4 Pages)



EXHIBIT 10             (In 1 Page)




                                                                  Page 72 of 73
USDC IN/ND case 2:20-cv-00266-TLS-APR document 1 filed 07/14/20 page 73 of 73


EXHIBIT 11             (In 3 Pages)



EXHIBIT 12             (In 3 Pages)



EXHIBIT 13             (In 4 Pages)



EXHIBIT 14             (In 4 Pages)



EXHIBIT 15             (In 3 Pages)



EXHIBIT 16             (In 2 Pages)



EXHIBIT 17             (In 4 Pages)



EXHIBIT 18             (In 4 Pages)



EXHIBIT 19             (In 3 Pages)



EXHIBIT 20             (In 3 Pages)



EXHIBIT 21             (In 4 Pages)



EXHIBIT 22             (In 2 Pages)


                                                                  Page 73 of 73
